Bartlett, J.
I think we ought to dismiss this appeal. There is no longer any real controversy between the parties. The purpose of the action was to prevent the defendants from using the name or title of “Commercial Union” as the designation of a life insurance company to be organized to do *115business in the state of New York. The plaintiff failed in the court below. Nevertheless, as appears from the statements of counsel made in the course of their arguments before us, the defendants have concluded to abandon, and have abandoned, the use of the name which the plaintiff sought to enjoin them from using. An injunction having become needless to protect the plaintiff, it is unnecessary to inquire whether the plaintiff made out a case for an injunction upon the trial. Appellate courts may properly refuse to pass upon abstract questions, where no actual relief is really sought. People v. Common Council, 82 N. Y. 575; Grow v. Garlock, 29 Hun, 598. Appeal dismissed, without costs.
Van Brunt, P. J., concurs.